Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1-13 and 16-20 are allowed. Claims 14 and 15 are cancelled.
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a  method of processing a stream of bits to provide processed bits with a combination of multiple RUs assigned to the STA, parsing the stream of bits to the combination of multiple RUs in a proportional round-robin fashion, in an event of leftover bits remaining from the parsing in the proportional round-robin fashion, the method may further involve distributing the leftover bits to the at least one larger RU to further improve system performance..

The Applicants independent claim 1 recites, inter alia a method, comprising: processing a stream of bits to provide processed bits; and 
transmitting the processed bits to a station (STA) over a combination of multiple resource units (RUs) assigned to the STA, wherein the processing of the stream of bits comprises: 
parsing the stream of bits to the combination of multiple RUs; and in an event of leftover bits remaining from the parsing, evenly distributing the leftover bits to one or more RUs but not all RUs of the combination of multiple RUs, 
wherein the combination of multiple RUs comprises at least one smaller RU and at least one larger RU with each of the at least one larger RU having more tones than the at least one smaller RU, 
wherein the evenly distributing of the leftover bits comprises, for every N iterations of parsing the stream of bits to the combination of multiple RUs, distributing the leftover bits over each of the at least one larger RU, and 
wherein N is an integer equal to or greater than 1.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims1 and 11, prior art  Chen  et al. [US 20190281614 A1] discloses in para [0156] Table 1000,  the different size segment parser may operate in the third segment parser mode and use unequal parsing (with a ratio of 1:2 or 1:1:2) of every s bits until the smallest segments (for example, the 484-tone segments) are filled, and then parse the remaining bits into the 996-tone segment sequentially until the 996-tone segment is filled.
And prior art Yang et al. [US 20200305164 A1] discloses in para [0233] Fig. 5, the per-segment parsing may include an even distribution among a configured number of segments (for example, 2) for distributing NBPSCS/2 coded bits (e.g., coded bits of the set of encoded information bits) to a first segment, followed by NBPSCS/2 to a subsequent segment of the frequency channel, in accordance with the description of NBPSCS. When a smaller segment is filled up, all the remaining bits may go to the larger segment.

However, prior arts of records Chen and Yang does not teach  
wherein the combination of multiple RUs comprises at least one smaller RU and at least one larger RU with each of the at least one larger RU having more tones than the at least one smaller RU, 
wherein the evenly distributing of the leftover bits comprises, for every N iterations of parsing the stream of bits to the combination of multiple RUs, distributing the leftover bits over each of the at least one larger RU, and 
wherein N is an integer equal to or greater than 1.
Therefore, the claims 1 and 11 are allowed for these above reasons. The respective dependent claims of independent claims 1 and 11 are also allowed. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gan et al. [US 20190289604 A1] Resource scheduling method, apparatus and device
Hu et al. [US 20210099248 A1] Joint Encoding Schemes With Interleaver And Tone Mapper For Multi-RU Operation
Lee et al. [US 20170094664 A1] resource allocation indication for multi-user multiple input-multiple output access (OFDM) communication
Choi et al. [US 20170339673 A1] Method and device for allocating resource units in wireless LAN

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413